Citation Nr: 1513979	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1969 to March 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) which denied service connection for both tinnitus and bilateral hearing loss.  In April 2013, the RO granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; and effectuated the award as of October 2, 2009.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted secondary to his in-service exposure to aircraft noise including that associated with a helicopter crash.   

A December 1971 naval treatment record states that the Veteran was involved in an altercation in November 1971; sustained a head trauma; and was diagnosed with a right inferior orbital ring fracture.  The report of his December 1979 physical examination for service separation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
10
10
25

The report of a November 2010 VA audiological examination states that the Veteran was diagnosed with bilateral high frequency sensorineural hearing loss.  A December 2010 addendum to the November 2010 examination report indicates that: "[i]t is noted [at the physical examination for service separation that] his hearing was aggravated in the L ear at 4k Hz but did not exceed the criterion for establishing a claim;" "[h]is records included a discussion of an orbital fracture being the basis for this aggravation;" and "[t]his issue should be assessed by a qualified physician, preferably one specializing in ENT."  

The requested VA ears, nose, and throat (ENT) examination has not been scheduled and/or conducted.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991) (VA's failure to conduct further evaluations and studies as recommended by the VA's own examiner constitutes a breach of its statutory duty to assist the Veteran.)  Therefore, the Veteran should be afforded a VA ENT examination to determine the relationship, if any, between his in-service head trauma and right orbital ring fracture residuals and his diagnosed sensorineural hearing loss.  

In his June 2013 Appeal to the Board (VA Form 9), the Veteran conveyed that: "I have just been able to obtain an appointment with a private audiologist ... and I will request his opinion as to whether his opinion is that my hearing loss is related to my service."  The report of the private audiological evaluation has not been incorporated into the record.  VA clinical documentation dated after December 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he provide information as to all post-service treatment of his bilateral hearing loss including the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after December 2012.  

3.  Schedule the Veteran for a VA ENT examination to address the nature and etiology of his bilateral hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss disability had its onset during active service; is related to the Veteran's in-service documented head trauma and right orbital ring fracture residuals and/or aircraft noise exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

